Citation Nr: 1009693	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-34 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left 
pectoralis/trapezius/rhomboid strain (left shoulder 
disability).

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an initial compensable rating for a 
disability manifested by loose body on the tip of the right 
olecranon.  

5.  Entitlement to an initial compensable rating for the 
residuals of the right second toe fracture.  

6.  Entitlement to an initial compensable rating for the 
residuals of shrapnel wound to the face and head.  

7.  Entitlement to an initial compensable rating for the 
residuals of shrapnel wound to the right arm.  

8.  Entitlement to an initial compensable rating for the 
residuals of shrapnel wound to the front torso.  

9.  Entitlement to an initial compensable rating for a 
disability manifested by chronic diarrhea.  

10.  Entitlement to an initial rating higher than 10 percent 
for migraine headaches.

11.  Entitlement to an initial rating higher than 10 percent 
for a right shoulder disability.

12.  Entitlement to an initial rating higher than 20 percent 
for degenerative disc disease (DDD) of the cervical spine.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to March 2007, 
including decorated combat service, and his decorations 
include the Bronze Star Medal with "V" device, Combat 
Infantryman Badge and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2007 and July 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Veteran's claims, other than his right hip disability 
claim, are addressed in the REMAND portion of the decision 
below and are REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDINGS OF FACT

The record does not contain a current diagnosis of a right 
hip disability.


CONCLUSIONS OF LAW

A chronic disability involving the right hip was not incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2007 and September 2008, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claims.  Thus, the duties to notify and 
assist have been met.

The Board received additional medical evidence in September 
2009.  A waiver of consideration by the RO did not accompany 
these documents and the RO did not issue a supplemental 
statement of the case (SSOC).  See 38 C.F.R. § 20.1304(c).  
Although the RO has not had an opportunity to review this 
evidence, as it is not relevant to the Veteran's right hip 
disability claim, the Board will adjudicate that issue 
without remand to the RO.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, however, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains statements of the 
Veteran, service treatment records, as well as reports of VA 
treatment.  

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

A grant of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  However, the record does not support a 
conclusion that the Veteran has current right hip disability.  
Without proof of current disability, service connection 
cannot be granted.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the Veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Veteran has neither provided nor identified medical 
evidence to show current diagnoses of right hip disability, 
and the service treatment records do not show any complaints, 
findings, or diagnoses regarding a right hip disorder.  
Significantly, since service discharge, no diagnosis of right 
hip disability has been shown.  VA examinations were 
conducted in May 2007.  The VA examiners did report the 
Veteran's complaints of pain in the right hip.  While the 
Veteran reports right hip pain, such complaints are not the 
equivalent of a disability due to disease or injury.  A 
complaint of pain is not a disability due to disease or 
injury.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted").  
Thus, because the medical evidence does not show the presence 
of right hip disability, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for right hip disability.  Dalton.


ORDER

Service connection for a right hip disability is denied.

REMAND

The Veteran contends that the ratings assigned to his service 
connected disorders do not adequately reflect the severity of 
his disabilities.  He indicates that his service connected 
disorders have increased in severity since the VA 
examinations conducted in 2007.  In light of the Veteran's 
contentions of increased symptomatology and a review of the 
medical evidence of record, the Board finds that a 
contemporaneous examination should be conducted.  When a 
claimant alleges that his or her service-connected disability 
has worsened since the last examination, a new examination 
may be required to evaluate the current degree of impairment.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As to his bilateral hearing loss claim, in September 2009, 
the Board received a copy of an August 2009 VA audiologic 
examination.  These documents pertain to his current claim 
regarding service connection for bilateral hearing loss.  
This examination is not adequate for rating purposes because 
it does not contain an opinion regarding the onset or 
etiology of his hearing impairment.  

As to his left shoulder disability, the service treatment 
records show that the Veteran received treatment for this 
condition on several occasions, and the May 2007 VA joints 
examination report reflects that the was diagnosed as having 
bilateral pectroalis/trapezius/rhomboid strain (although the 
physical examination was normal).  In light of his continued 
complaints of right shoulder pain, the Board finds that 
another VA examination is necessary to adjudicate the 
Veteran's right shoulder claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

As to his bilateral hearing loss and right shoulder 
disability claims, on remand, in light of the Veteran's 
decorated combat service, in readjudicating this claim, VA 
must consider the application of 38 U.S.C.A. § 1154(b) (West 
2002) and 38 C.F.R. § 3.304(d) (2009).  See Dambach v. Gober, 
223 F.3d 1376 (Fed. Cir. 2000).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health providers who have provided 
treatment for his service-connected 
disabilities.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained.  All records 
obtained should be associated with the 
claims file.  

2.  The RO should arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset and 
etiology of any right shoulder disability 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should opine as to whether it is 
at least as likely as not that any right 
shoulder disability found to be present 
had its onset in or is related to service.  
In doing so, the examiner should 
acknowledge Veteran's in-service 
treatment, his report of a continuity of 
right shoulder symptomatology since 
service and his decorated combat service.  
The rationale for all opinions expressed 
should be provided in a legible report.  

3.  The RO should arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset and 
etiology of his hearing loss.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The examiner should comment on the 
Veteran's report regarding the onset and 
continuity of his hearing loss since 
service and opine as to whether it is at 
least as likely as not that the Veteran's 
hearing loss is related to or had its 
onset during service, and particularly, 
his combat service.  The rationale for any 
opinion expressed should be provided in a 
legible report.  

4.  The Veteran should be afforded the 
necessary examination(s) to ascertain the 
severity of the service-connected 
disabilities.  Any necessary tests and 
studies should be performed.  The 
examiner(s) should conduct a complete 
review of the Veteran's clinical history.  
The examination report(s) should contain 
the full rationale for all opinions 
expressed and accurately reflect the 
Veteran's medical history.  The Veteran's 
claims folder should be made available to 
the examiner(s) for a complete study of 
the case.

5.  Thereafter, the RO should readjudicate 
the claims, with consideration of the 
additional evidence.  In reconsidering the 
Veteran's left shoulder disability and 
hearing loss claims, the RO must 
specifically consider 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  If 
the benefits sought on appeal remains 
denied, the Veteran and the Veteran's 
attorney should be provided with a SSOC, 
which should include a discussion of the 
evidence submitted to the Board.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


